Title: To Thomas Jefferson from Albert Gallatin, [20 June 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dr Sir
                  Saturday morning [20 June 1801]
               
               Doctr. Vaughan of Wilmington (Delaware) is now in my office and has, in conversation, made some communications on the official & electioneering conduct of A. M’Clane generally, on his active interference lately, on its effects in Delaware, on the change of opinion thereby produced in Mr Dickinson’s mind, &c. which I think should be communicated by himself to you. I requested him to call on you; but he is afraid that he might interfere with your business, or perhaps be thought intermeddling beyond propriety—Will you be good enough to send me a line by the bearer letting me know at what hour he may call on you without interfering—
               With great respect Your most obt. Servt.
               
                  
                     Albert Gallatin
                  
               
            